Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 1 of 9 PageID #: 137

                                                              Served on February 21, 2019

                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK


                                                 )
  RANDY ABBAS,                                   )
                                                 )
                             Plaintiff,          )   Case No. 1:18-CV-05151 (ENV-RER)
                                                 )
                      v.                         )         Hon. Eric N. Vitaliano
                                                 )
  HESTIA TOBACCO, LLC, and DAVID SLEY,           )
                                                 )
                             Defendants.         )
                                                 )
                                                 )




                   REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                  DEFENDANTS’ MOTION TO DISMISS COUNTS II, IV, V, AND VI
                          OF PLAINTIFF’S AMENDED COMPLAINT




  AMERICAS 98681563
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 2 of 9 PageID #: 138



        Defendants Hestia Tobacco, LLC (“Hestia”) and David Sley (collectively, “Defendants”)

 respectfully submit this Memorandum of Law in further support of their Motion to Dismiss Counts

 II, IV, V, and VI (the “Motion” or “Mot.”) of the Amended Complaint (“Amended Complaint” or

 “Am. Compl.”) of Plaintiff Randy Abbas (“Abbas” or “Plaintiff”) for failure to state a claim upon

 which relief can be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                     PRELIMINARY STATEMENT

        As Defendants stated in their Motion to Dismiss, this is a straightforward breach of contract

 case for nonpayment of a Loan, and Plaintiff’s Opposition (the “Opposition” or “Pl. Opp.”)

 provides no basis for the series of tort claims it attempts to justify. As in the Amended Complaint,

 Plaintiff’s Opposition recites various alleged statements by Defendants that the Loan would be

 paid, and couples them with Plaintiff’s assertion that these statements were knowingly false when

 made. But promises to pay back the funds loaned is exactly what was promised in the contract,

 precluding a duplicative claim in tort. See Mot. 1. Plaintiff cannot convert promises made in the

 course of their contractual relationship into an actionable fraud claim. See id. 2.

        Plaintiff also fails to plead reliance. Each and every statement by Defendants alleged in

 the Opposition was made after Plaintiff had already loaned the funds to Defendants in May 2018.

 Am. Compl. ¶¶ 10, 12; Pl. Opp. 5-6. That timing is critical, because Plaintiff cannot plead a change

 of position—justifiable reliance—based on anything said after the funds had been transferred and

 when Plaintiff was simply chasing payment. Am. Compl. ¶¶ 7-11.

        Nor has Plaintiff pled these after-the-fact “promises” with the required specificity. Mot.

 6-7. As Plaintiff is well-aware, in order to properly plead fraudulent inducement (Count IV),

 promissory fraud (Count V), and conspiracy to commit fraud (Count VI), Plaintiff must plead the




                                                  1
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 3 of 9 PageID #: 139



 statements made with particularity. Plaintiff’s conclusory statements of what was “understood”

 do not meet this standard.

          Additionally, Plaintiff’s promissory fraud claim is barred by the economic loss rule, as

 Plaintiff’s Opposition does not identify any damage to Plaintiff beyond economic damages

 resulting from the unpaid loan. And Plaintiff’s civil conspiracy claim fails because Mr. Sley, as

 CEO of Hestia, cannot conspire with himself, a factual and legal reality to which Plaintiff barely

 responds.

          Finally, in the Motion to Dismiss, Defendants showed that California law precludes a

 quasi-contract/quantum meruit claim (Count II) when there is an express contract governing the

 same subject matter. See Mot. 3-4. Plaintiff’s Opposition confirms that he has not disavowed the

 underlying contracts nor has he pled in the alternative, which mandates dismissal. Pl. Opp. 14-18.

                                                         ARGUMENT

 I.       Plaintiff’s Quasi-Contract/Quantum Meruit Claim Is Barred Because Plaintiffs
          Allege And Rely On An Express Contract Between The Parties

          As Defendants showed in their Motion to Dismiss, breach of contract and quasi

 contract/quantum meruit claims are inconsistent causes of action, and pleading them both requires

 that the contract be disavowed through pleading in the alternative. Mot. 3-4. See e.g., Klein v.

 Chevron U.S.A. Inc., 202 Cal. App. 4th 1342, 1389-90 (2012); Durell v. Sharp Healthcare, 183

 Cal. App. 4th 1350, 1370 (2010).

          Plaintiff’s Opposition does not assert that the Amended Complaint disavows the contract,

 nor does it identify anywhere in the Amended Complaint where it is supposedly pled in the

 alternative. Pl. Opp. 14-18.1 Rather, Plaintiff admits that the Amended Complaint “clearly


 1
   Plaintiff strangely says that “all counts in a pleading are considered pleaded alternatively” (Pl. Opp. 17), which is
 just incorrect. The Opposition cites FED. R. CIV. P. 8(d)(2), which merely permits alternative pleading; it does not
 convert all counts into alternatives.


                                                            2
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 4 of 9 PageID #: 140



 pleaded existing and enforceable express contracts.” Id. 18. This is exactly what occurred in the

 Klein case, which is on all fours:

        Although a plaintiff may plead inconsistent claims that allege both the existence of
        an enforceable agreement and the absence of an enforceable agreement, that is not
        what occurred here. Instead, plaintiffs’ breach of contract claim pleaded the
        existence of an enforceable agreement and their unjust enrichment claim did not
        deny the existence or enforceability of that agreement. Plaintiffs are therefore
        precluded from asserting a quasi-contract claim under the theory of unjust
        enrichment.

 Klein, 202 Cal. App. 4th at 1389-90. The same result should issue here.

 II.    Plaintiff’s Fraud Claims Should Be Dismissed

        A. Plaintiff’s Promissory Fraud Claim Is Duplicative Of Its Breach Of Contract
           Claim And Barred By California’s Economic Loss Rule
        As Defendants demonstrated in their Motion to Dismiss, a promissory fraud claim cannot

 be based merely on promises to perform according to the parties’ agreement; to state a claim in

 tort, a plaintiff must properly allege a duty and an actionable promise separate from the contractual

 relationship. Oracle USA v. XL Global Servs., 2009 U.S. Dist. LEXIS 59999, at *14 (N.D. Cal.

 July 13, 2009); Singh v. Amguard Ins. Co., 2016 U.S. Dist. LEXIS 188343, at *4-5 (C.D. Cal. Apr.

 1, 2016).

        Plaintiff’s Opposition cites only Defendants’ alleged promises to repay the Loan as the

 basis for the promissory fraud claim:

        Defendants impliedly promised to pay back the loan from corporate transactions
        since, they represented, it was purportedly a loan to Hestia and, from the
        circumstances, including their continued falsehoods about repayment and a
        fictitious underlying transaction, never intended to do.

 Pl. Opp. 11. There simply is no promise independent of the Loan and its repayment. Likewise, in

 the Amended Complaint, Plaintiff’s promissory fraud claim and breach of contract claims are

 based on Hestia’s “failure and refusal to make repayment.” Am Compl. ¶¶ 40-43, 52-57, 62-65.

 So while Plaintiff acknowledges the need for “a clear distinction in this case between the false

                                                  3
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 5 of 9 PageID #: 141



 statements that constitute the fraud and the contractual obligation to repay the loan,” (Pl. Opp. 14),

 the Opposition fails to provide one. Plaintiff simply ignores the many cases cited in the Motion

 dismissing promissory fraud claims based on the same subject matter as the contract. See Mot. 4-

 6.

          Oracle USA, Inc. v. XL Global Servs. is instructive. In Oracle, the court dismissed a

 promissory fraud claim where “[t]here [was] no conduct at issue which [was] independent from

 the various promises made by the parties in the course of their contractual relationship.” 2009

 U.S. Dist. LEXIS 59999, at *14 (N.D. Cal. July 13, 2009). This is because “the fundamental rule

 in California is that no tort cause of action will lie where the breach of duty is nothing more than

 a violation of a promise which undermines the expectations of the parties to an agreement.” Id. at

 *12-13.

          Plaintiff places great emphasis on Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.

 4th 979 (2004), which is not a promissory fraud case at all.2 If anything, Robinson Helicopter

 shows why Plaintiff’s promissory fraud claim is barred by the economic loss rule, because the

 damages alleged there included exposure the plaintiff faced to liability for personal damages,

 above and beyond its economic loss from the breach of contract. Id. 3 Plaintiff’s Opposition, like

 his Amended Complaint, does not identify any damages other than the economic loss from

 nonpayment. Instead, Plaintiff tries to avoid the rule altogether, but appears to confuse that rule

 with doctrines regarding election of remedies and double recovery. Pl. Opp. 11. California law is

 clear that “promissory fraud claims are subject to the economic loss rule.” UMG Recordings, Inc.




 2
   Robinson Helicopter was a products liability case involving fraudulent inducement claims, not promissory fraud,
 and involved affirmative misrepresentations outside of the contract. 34 Cal. 4th at 990. Plaintiff also cites Lazar v.
 Superior Court, is specifically directed to the employment context. 12 Cal. 4th 631, 634 (1996).
 3
   Robinson Helicopter also stated the general rule that tort damages are not permitted in contract cases, subject to
 four exceptions. 34 Cal. 4th at 989-90. Promissory fraud is not one of these exceptions. Id.


                                                            4
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 6 of 9 PageID #: 142



 v. Global Eagle Entmt’t, Inc., 117 F. Supp. 3d 1092, 1104 (C.D. Cal. 2015); see also Mot. 5-6.

 Plaintiff simply ignores these cases.

        Plaintiff’s promissory fraud claim should therefore be dismissed for failure to plead an

 actionable promise independent of the contract and as barred by the economic loss rule.

        B. Plaintiff’s Promissory Fraud And Fraudulent Inducement Claims Fail To Meet
           The Heightened Pleading Requirements For Fraud
        Plaintiff’s promissory fraud and fraudulent inducement claims do not meet the heightened

 pleading requirements of FED. R. CIV. P. 9(b). In the Opposition, Plaintiff relies on statements as

 to (i) the purpose of the Loan funds and (ii) the “identity of the borrower” for the fraudulent

 inducement claim. Pl. Opp. 18-19. Neither is properly pled or can state a claim for fraud.

        First, as noted in the Motion to Dismiss, the Amended Complaint’s conclusory statement

 that Plaintiff was “told or understood that it was a loan made to Hestia for Hestia’s business

 purposes,” Am. Compl. ¶ 12, fails to identify any statement made by Defendants and is

 insufficient. Mot. 7. Plaintiff’s Opposition only further highlights this deficiency in trying to add

 unpled allegations like “Defendants’ explicit false statements that the funds were to be used for a

 pending, profitable corporate transaction by Hestia.” Pl. Opp. 18. This statement is not in the

 Amended Complaint and so must be disregarded, and in any event, it still does not identify what

 the “explicit false statements” were.

        In any event, all of these allegations took place after May 2018, when Plaintiff had already

 loaned the money to Defendants and was seeking repayment. This precludes any claim that

 Plaintiff relied on any such statements to his detriment. Indeed, Plaintiff does not allege that he

 conducted any due diligence in advance of lending funds to Defendants, and does not plead any

 statements about Hestia or its creditworthiness from before the Loan was issued.




                                                  5
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 7 of 9 PageID #: 143



          Second, Plaintiff’s claim that Defendants “misrepresented who the borrower was” makes

 no sense. Pl. Opp. 18. As alleged in Plaintiff’s Amended Complaint, Hestia is the borrower, and

 a party to the contract. Am. Compl. ¶ 10. If Hestia were not the borrower, Plaintiff would not be

 suing Hestia for breach of contract. Pl. Opp. 11, 18.

           Plaintiff’s statements regarding the identity of the borrower and the purpose of the Loan

 fall well short of pleading the “who, what, where, when, why” of the purported fraud, as required

 under Rule 9(b). See Linares v. Richards, 2009 U.S. Dist. LEXIS 68753, at *19 (E.D.N.Y. June

 22, 2009).4

 III.     Plaintiff’s Conspiracy To Commit Fraud Claim Should Be Dismissed

          The parties agree that California law does not recognize conspiracy as a stand-alone or

 independent tort and requires an adequately-pled underlying tort as to each alleged conspirator.

 Pl. Opp. 19. Since Plaintiff has not adequately pled the existence of an underlying tort, as set out

 above, the conspiracy claim fails for the same reasons.

          Furthermore, Plaintiff’s conspiracy claim does not meet the heightened pleading standard

 for civil conspiracy to commit fraud.5 Plaintiff’s Opposition does not dispute or address this

 standard. Pl. Opp. 19-20. Instead Plaintiff merely restates the elements of civil conspiracy without

 any application of those elements to any allegation in the Amended Complaint. Id. These

 conclusory arguments do not meet the pleading standards.




 4
   Notably, Plaintiff cites only one case in support of the fraudulent inducement arguments, and it held that fraudulent
 inducement was inadequately pled. Pl. Opp. 18 (citing Rosenthal v. Great W. Fin. Secs. Corp., 14 Cal. 4th 394, 426
 (1996) (“We conclude that the statements of GWFSC representatives to the effect the [sic] client agreements were
 merely a formality, or did not need to be read, were insufficient, even in light of the parties’ relationship, to warrant
 a finding of fraud in the inception of the agreements.”).
 5
   As explained in Defendants’ Motion to Dismiss, a plaintiff is required to plead the basic elements of conspiracy with
 “factual particularity.” See Chavez v. Bank of Am., N.A., 2010 U.S. Dist. LEXIS 44369, at *67 (E.D. Cal. May 5,
 2010) (citing Alfus v. Pyramid Tech., 745 F. Supp. 1511, 1521 (N.D. Cal. 1990)).


                                                            6
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 8 of 9 PageID #: 144



          Finally, in addition to the above, Plaintiff’s conspiracy claim also fails because it requires

 Mr. Sley to have conspired with himself, which is impossible. See, e.g., Black v. Bank of Am. N.T.

 & S.A., 30 Cal. App. 4th 1, 6 (1994) (holding that the trial court properly sustained the demurrer

 for civil conspiracy). Plaintiff oddly seizes on language addressing circumstances where an

 individual is not acting on behalf the corporation. Pl. Opp. 20. That is contrary to the Amended

 Complaint, which alleges that Mr. Sley was acting in his official capacity as “CEO of Hestia.”

 Am. Compl. ¶ 10. And there is no suggestion that Mr. Sley did not have the authority to enter into

 the Loan on behalf of Hestia—if that were the case, then again, Plaintiff should not be suing Hestia.

 Finally, Plaintiff’s suggestion that Mr. Sley was not acting on Hestia’s behalf would only weaken

 the conspiracy claim—if Mr. Sley did not act on Hestia’s behalf, then Mr. Sley truly acted alone,

 and there is no such thing as a one-person conspiracy. That is exactly the “absurd” result that the

 court remarked on in Shasta in holding that “you must have two persons or entities to have a

 conspiracy.” 212 Cal. App. 2d 618, 624-25 (1963) (holding that it was an “absurd assertion” that

 a corporation could conspire with its president). The civil conspiracy claim should be dismissed

 as well.

                                            CONCLUSION

          For the foregoing reasons and those stated in the Motion to Dismiss, Counts II, VI, V, and

 VI of the Amended Complaint should be dismissed.

 Dated:     February 21, 2019
            New York, New York

                                                         Respectfully submitted,


                                                         Kimberly A. Haviv
                                                         Kimberly A. Haviv

                                                         WHITE & CASE LLP
                                                         1221 Avenue of the Americas

                                                    7
Case 1:18-cv-05151-ENV-RER Document 18 Filed 02/21/19 Page 9 of 9 PageID #: 145



                                           New York, New York 10020
                                           Telephone: (212) 819-8683
                                           Facsimile: (212) 354-8113
                                           kim.haviv@whitecase.com


                                           Attorneys for Defendants
                                           Hestia Tobacco, LLC and David Sley




                                       8
